Citation Nr: 1508437	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  13-03 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran was scheduled for a Board videoconference hearing in June 2014, but did not appear.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).

The Veteran changed representatives in April 2014 when he executed a new VA Form 21-22, and he is now represented by the South Carolina Office of Veterans Affairs.  (The VA Form 21-22 is filed electronically in VBMS.)


FINDINGS OF FACT

1.  The Veteran does not have hepatitis C that is attributable to his active military service.

2.  The Veteran failed to report for a scheduled VA examination in conjunction with his claim for entitlement to service connection for hepatitis C; good cause for his failure to report has not been shown.


CONCLUSION OF LAW

The Veteran does not have hepatitis C that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.655 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Here, service treatment records (STRs), post-service treatment records, and the Veteran's statements have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  

VA's duty to notify has been satisfied through a notice letter dated in November 2009, which letter informed him of his duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

A VA examination was scheduled in conjunction with the Veteran's service connection claim.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Charleston VA medical center informed the agency of original jurisdiction (AOJ) that the Veteran failed to report for the scheduled examination.  As described in greater detail below, the scheduled examination was necessary to decide the issue on appeal.  The Veteran has not provided an explanation for the Veteran's failure to report.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); 38 C.F.R. § 3.655; Turk v. Peake, 21 Vet. App. 565, 569 (2008).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  

In October 2009, the Veteran filed a claim for service connection for hepatitis C.  He reported that on two occasions he was exposed to hepatitis C virus due to his military occupational specialty (MOS) as a combat medic.  The first exposure was at a hospital in Germany.  He asserts the second exposure occurred while picking up a soldier who had overdosed.  See February 2010 VA Form 21-4138.
Regarding the first element of service connection, the record reflects an assessment of hepatitis C in June 2008.  See Georgia Department of Corrections Treatment Records.  Other records show that the Veteran was thereafter seen for follow-up of hepatitis C infection.  

Regarding the second element, STRs are silent for any complaints, diagnosis, or treatment related to hepatitis C in service.  On his March 1979 Report of Medical History prior to separation, the Veteran did not report any problems or possibilities that he was exposed to or having had contracted hepatitis C.  

An October 2009 VA treatment record shows the Veteran underwent a screening for hepatitis C.  The Veteran acknowledged a history of risk factors associated with contracting hepatitis C, to include blood exposure on or through the skin or mucous membrane, and a history of multiple sexual relationships.  The Veteran denied any tattoos or body piercings prior to, during, or after active military service.  

A November 2009 VA treatment record shows the Veteran reported a history of alcohol and drug abuse.

As indicated above, the Veteran asserts that he was exposed to hepatitis C during active military service.  The Board has considered the Veteran's assertion that there is a causal relationship between exposure to hepatitis C in service and his current disability.  The Veteran is competent to report events that occurred in service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

The Veteran's STRs do not reflect an in-service event of exposure to hepatitis C virus; nor do the records reflect complaints, treatment, or diagnosis for hepatitis C.  The earliest indication of the Veteran's condition, as shown by the medical evidence of record, is in 2008, which is approximately 29 years following separation from active service.  This lapse in time weighs against the Veteran's assertions.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving a claim).  Nevertheless, because the Veteran reported in-service experiences that may have exposed him to the virus, a VA examination was scheduled in order to obtain medical nexus opinion evidence.

As indicated above, the Charleston VA medical center informed the AOJ that the Veteran failed to report to the scheduled examination to assess his claim for service connection.  The Veteran has not shown good cause for failing to report for this examination.  See 38 C.F.R. § 3.655.  Consequently, pursuant to § 3.655, his claim must be considered on the available record.  

Because there is no medical evidence of a nexus between events coincident with military service and the current disability, and because the Veteran is not competent to provide such a nexus opinion, his claim fails.  In short, the available record, which merely shows an assessment of hepatitis C many years after service and the Veteran's report of what happened in service, does not prove the claim.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that doctrine is not helpful to the claimant.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for hepatitis C is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


